Citation Nr: 1632783	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  14-23 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date prior to July 20, 2005 for the grant of service connection for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1961 to June 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Phoenix, Arizona Department of Veteran Affairs (VA) Regional Office (RO) that granted service connection for CAD, rated 60 percent from July 20, 2005 and 100 percent from September 17, 2010.  


FINDINGS OF FACT

1.  A final February 1982 rating decision denied the Veteran service connection for a respiratory disability (to include shortness of breath); he appealed that decision but withdrew that appeal, and clear and unmistakable error (CUE) in that decision has not been alleged.  

2.  Since the February 1982 decision, the first documented diagnosis of CAD is dated in June 2002 and the first communication from the Veteran to VA evidencing intent to file a claim of service connection for a cardiac disability was received on July 20, 2005.  


CONCLUSION OF LAW

An effective date prior to July 20, 2005 is not warranted for the Veteran's award of service connection for CAD.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As the rating decision on appeal granted service connection for CAD and assigned disability ratings and effective date for the awards, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VA's duty to notify was satisfied by letters in June 2005, August 2005, September 2005, March 2006, November 2006, and September 2010, and by the April 2014 statement of the case (SOC).  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate. 

All evidence relevant to the appellant's claim has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what is already in the record and when it was received.  Thus, further development of the record is generally not necessary.  The Board finds that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding.  Accordingly, VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation, the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  However, any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

In July 1981, the Veteran applied for service connection for several respiratory disabilities, specifically noting shortness of breath.  However, there is nothing in the record indicating that he intended to file a claim seeking service connection for a heart disability at that time.  A February 1982 rating decision denied the Veteran service connection for a respiratory condition.  The Veteran filed a notice of disagreement appealing that decision, explicitly referring to a respiratory disability and making no mention of shortness of breath as a manifestation of a heart disability.  He thereafter withdrew that appeal by March 1982 correspondence.  As new and material evidence was not received within a year following the February 1982 decision, it is final based on the evidence then of record, and is not subject to revision absent a showing of CUE.  

A review of the medical evidence in the record shows the Veteran was indeed diagnosed with CAD on June 18, 2002 after the onset of chest pain, shortness of breath, and diaphoresis.  On March 8, 2005, VA received correspondence from the Veteran indicating he wished to claim service connection for several disabilities, including one manifested by shortness of breath.  On July 20, 2005, the Veteran addressed the claimed "[r]espiratory condition/[s]hortness of [b]reath," and indicated for the first time that his shortness of breath may also be related to a heart condition.  

While the Board acknowledges the Veteran's contentions and concedes that his actual disability arose well before July 20, 2005, generally speaking, the effective date of an award of service connection for such disability cannot be earlier than the date of receipt of the claim.  Although an earlier effective date may be warranted where the Veteran's original claim upon which service connection was granted was filed within a year of discharge and the Veteran did file a claim of service connection for "shortness of breath" within a year of discharge, as noted above, there was nothing suggesting an intent to file a claim of service connection for a heart disability at that time.  Notably, he referred to pulmonary or respiratory conditions (i.e., asthma, insufficient lung capacity), but made no mention of cardiac complaints or involvement.  Moreover, neither the February 1982 decision denying that claim nor the Veteran's notice of disagreement appealing that decision implicated any cardiac involvement.  Even assuming arguendo that he had intended to include a cardiac disability at that time, he withdrew his appeal of that claim.  Therefore, it cannot be the basis for an earlier effective date.  See Hanson v. Brown, 9 Vet. App. 29, 31-32 (1996).  

The Board is also aware that 38 C.F.R. § 3.156(c) provides for reconsideration of previously denied claims upon receipt of relevant service department records that existed at the time but were not associated with the claims files, and that a single service record that was not previously of record was added to the claims file after the February 1982 rating decision.  However, even assuming, again, that the Veteran intended to include a cardiac element to his 1981 claim, the service record in question is a physical profile for osteoarthritis of the hips and knees, is not relevant to a potentially implied cardiac disability, and does not trigger § 3.156(c).  Thus, an earlier effective date also cannot be granted based on reconsideration of the original 1981 claim.  

It is also worth noting that, given the March 1982 withdrawal and the absence of any new and material evidence to that claim (to include any evidence relating the claimed "shortness of breath" to cardiac pathology), the February 1982 decision became final, and the only way to set aside its finality to render an earlier effective date for CAD (as manifested by shortness of breath) is by finding VA committed CUE in that decision.  Notably, the Veteran has not alleged CUE in the February 1982 decision.  Rather, he specifically bases his argument on the date he was first diagnosed with CAD (i.e., the date his entitlement to service connection arose).  Thus, there is simply no basis for considering the February 1982 decision and the underlying July 1981 claim in the present analysis.

In light of the above, the critical question in this case is whether, following the February 1982 rating decision, and prior to his current effective date (July 20, 2005), there was a communication from the Veteran expressing intent to seek service connection for a cardiac disability.  The only record during this time that may be considered relevant to the Veteran's CAD is dated in March 8, 2005.  However, that correspondence also refers only to "shortness of breath" and does not suggest any intent to file a claim of service connection for a cardiac disability (particularly given his claim history).  It was not until July 20, 2005 (his current effective date) that VA received correspondence from the Veteran which actually suggested that his shortness of breath may alternatively be due to cardiac disability.  

Again, the Board recognizes and acknowledges the Veteran's assertions that he was diagnosed with CAD prior to July, 20, 2005.  Unfortunately, the Board is bound by the governing law and regulations, which base the effective date of an award of service connection not on the earliest medical evidence of treatment or diagnosis, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  As the Veteran is not shown to have filed a claim of service connection for CAD between February 1982 and July 20, 2005, VA is precluded from granting an effective date for the award of service connection for CAD prior to that date.  

Accordingly, the Board finds that an effective date prior to July 20, 2005 for the award of service connection for CAD is not warranted.  As the preponderance of the evidence is against his claim, the benefit of the doubt rule does not apply, and the appeal must be denied.



ORDER

The appeal is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


